t c memo united_states tax_court randall j thompson and karen g thompson petitioners v commissioner of internal revenue respondent docket no filed date this tefra case is before the court on remand 729_f3d_869 8th cir rev’g and remanding 137_tc_220 in thompson this court held that it lacked subject matter jurisdiction over ps’ income_tax deficiency and a related accuracy penalty as to the deficiency this court in thompson reasoned that the computational adjustments underpinning it flowed inexorably from this court’s decision in the partnership-level proceeding rjt invs x llc v commissioner docket no date aff’d 491_f3d_732 8th cir and did not require any further partner-level determinations as to the penalty our final_decision in the partnership-level proceeding had also resolved its application that decision had acquired preclusive effect and pursuant to sec_6225 and this opinion supplements our previously filed opinion 137_tc_220 rev’d and remanded 729_f3d_869 8th cir a the penalty could be directly assessed concluding that a partner-level determination was required to calculate the amount of ps’ income_tax deficiency the court_of_appeals for the eighth circuit reversed this court’s decision and remanded for further proceedings consistent with its opinion held regardless of whether computing ps’ income_tax deficiency arising from the adjustments finalized in the partnership- level proceeding requires a partner-level determination the court need not now make any such determination because the parties have stipulated the amount of the deficiency held further this court’s conclusion that it lacks jurisdiction to consider the accuracy penalty stands and pursuant to sec_6221 and sec_301_6221-1 proced admin regs ps must raise any partner-level defenses if at all in a refund_suit pursuant to i r c sec c c and sec_301_6221-1 proced admin regs edward m robbins jr for petitioners william lee blagg and james a kutten for respondent supplemental memorandum opinion wherry judge this case is before the court on remand from the court_of_appeals for the eighth circuit see 729_f3d_869 8th cir rev’g and remanding 137_tc_220 on date respondent filed his motion for entry of decision and on date petitioners filed an opposition to motion for entry of decision for the reasons set forth below respondent’s motion will be granted the case constitutes a partner-level proceeding under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite codified as amended at sections in this supplemental memorandum opinion we respond to the court of appeals’ mandate and to respondent’s motion for entry of decision we incorporate our factual findings in 137_tc_220 in our previous opinion we held that we lacked jurisdiction to consider petitioners’ income_tax deficiency and related accuracy penalty id pincite that holding rested on our decision in the partnership-level proceeding rjt invs x llc v commissioner docket no date aff’d 491_f3d_732 8th cir that the partnership was a sham and lacked economic_substance the partnership had been formed and or availed to overstate artificially the basis of the interest of mr thompson in the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue partnership in the amount of dollar_figure for purposes of tax_avoidance and the gross_valuation_misstatement penalty under sec_6662 would apply we thought that these determinations in a decision that had become final led inexorably to the conclusion that any flowthrough income loss or deduction from the partnership as well as any loss claimed by mr thompson on liquidation of his partnership_interest must be disallowed see thompson v commissioner t c pincite no further partner-level determination within the meaning of section a and sec_301_6231_a_6_-1 proced admin regs was necessary id pincite hence section a left this court without jurisdiction over the petition see id pincite respondent’s erroneous issuance of a notice_of_deficiency to petitioners could not confer jurisdiction absent the need for a partner-level determination see id pincite the court_of_appeals for the eighth circuit stated the issue before us on appeal is whether the tax_court properly characterized rjt’s ‘sham etc ’ status as a ‘partnership item’ determination 491_f3d_732 8th cir the court answered its question as follows t he tax_court correctly treated as a partnership_item its determination that rjt is a ‘sham etc ’ id pincite in the accompanying note the court noted i n the present case objective facts suffice to demonstrate the sham nature of a partnership without necessitating an additional individualized inquiry id pincite n the court_of_appeals reached a somewhat different conclusion it noted petitioners’ concession that our decision as to the penalties’ applicability was res_judicata see thompson v commissioner f 3d pincite n as to the underlying deficiency however the court_of_appeals agreed with other courts of appeals that have addressed the issue and held that outside_basis is an affected_item that must be determined at the partner level id pincite citing 598_f3d_1372 fed cir and 591_f3d_649 d c cir it read this court’s decision in the partnership-level proceeding to say that mr thompson’s outside_basis was overstated but not that it was overstated in its entirety--in other words that he had a zero basis see thompson v commissioner f 3d pincite the court_of_appeals reasoned that because mr thompson’s exact outside_basis remained to be determined this court could and should have made that partner-level determination see id pincite cf id pincite gruender j concurring in the judgment opining that the tax_court clearly we had thought that to claim or find any_tax basis in a disregarded sham_partnership was an oxymoron what petitioners actually had when the dust cleared was their cash which they had purported to have invested in the disregarded sham_partnership and in which they already had a tax basis equal to its face value determined thompson’s outside_basis to be zero but that the court nevertheless had jurisdiction over the petition after the court_of_appeals issued its opinion the supreme court decided another tefra case united_states v woods u s ___ 134_sct_557 in woods the district_court in a partnership-level proceeding found that the subject partnership was a sham but that the valuation_misstatement_penalty did not apply woods u s at ___ s ct pincite the court_of_appeals for the fifth circuit affirmed id to resolve a circuit split the supreme court granted review as to whether the valuation_misstatement_penalty applies when a transaction is disregarded as lacking economic_substance id citing the decisions in 598_f3d_1372 fed cir and 591_f3d_649 d c cir aff’g in part rev’g in part and remanding 131_tc_84 the court also sought briefing on the antecedent question of whether a court in a partnership-level proceeding has jurisdiction to consider the valuation_misstatement_penalty id the supreme court answered both questions in the affirmative the court held that tefra gives courts in partnership-level proceedings jurisdiction to determine the applicability of any penalty that could result from an adjustment to a partnership_item even if imposing the penalty would also require determining affected or non-partnership items such as outside_basis id at ___ s ct pincite where in a partnership-level proceeding a court concludes that a partnership lacks economic_substance that court need not shut its eyes to the legal impossibility of any partner’s possessing an outside_basis greater than zero such that the gross_valuation_misstatement penalty will provisionally apply see id at ___ s ct pincite woods thus confirms that we properly exercised jurisdiction in applying the valuation_misstatement_penalty in the partnership-level proceeding here before the penalty can be imposed woods cautions e ach partner’s outside_basis still must be adjusted at the partner level id but once the court handling the partnership-level proceeding has concluded that the partnership is a sham such that each partner must have a zero outside_basis these partner-level adjustments of outside_basis incident to imposition of the penalty should be merely computational see id at ___ s ct pincite n continued the court_of_appeals found that we have jurisdiction to determine mr thompson’s outside_basis in his partnership_interest we need not make such a determination however because the parties have stipulated the deficiency see thompson v commissioner t c pincite our task on remand is therefore limited to entry of a decision formalizing that agreement continued as to whether partner-level adjustments of outside_basis incident to a deficiency determination should also be merely computational woods provides no direct answer in dicta however the court addresses the amici’s suggestion that its decision will permit the internal_revenue_service to directly assess a penalty on a tax underpayment that cannot itself be assessed without deficiency procedures see id noting that an underpayment attributable to an affected_item such as outside_basis is exempt from deficiency procedures where partner-level determinations are unnecessary the court observes that it is not readily apparent why additional partner-level determinations would be required before adjusting outside_basis in a sham_partnership id in the sham_partnership at issue here the court_of_appeals concluded that such additional determinations were required and we proceed in accordance with that mandate though conditional this stipulation suggests that the court of appeals’ decision and our resulting exercise of jurisdiction will not alter the ultimate outcome for either party as our previous opinion in this case observes we presume that respondent deems accurate the deficiency calculation in the stipulation respondent previously assessed on date tax of dollar_figure and a penalty of dollar_figure plus interest in reliance on our earlier tefra decision in the rjt invs x case presumably respondent has abated any excess deficiency and or penalty plus excess_interest previously assessed to correct the assessed amounts to the stipulated amounts in entering into the stipulation petitioners conceded their liability in the amount that should have been assessed that they did so contingent on a finding that they could properly contest that continued yet in their opposition to respondent’s motion for entry of decision petitioners raise a new objection distilled their arguments are tefra permits the irs to employ deficiency procedures in assessing penalties relating to partnership items regardless of whether further partner-level determinations are required the notice_of_deficiency issued in this case gave this court jurisdiction over the accuracy penalty determined in the notice and they are accordingly entitled to adjudication of any partner-level defenses in this prepayment forum these arguments do not undermine this aspect of our earlier holding which the court_of_appeals left undisturbed see thompson v commissioner f 3d pincite n accepting petitioners’ concession that the penalty issue was resolved in a final judgment not subject_to collateral attack see thompson v commissioner t c pincite our final_decision in the partnership-level proceeding applied the gross_valuation_misstatement penalty id pincite the penalty may be directly assessed as a computational adjustment notwithstanding any need for continued liability in this forum suggests that they will suffer little if any prejudice from their inability to contest the deficiency amount in a refund action woods affirms the propriety of this earlier exercise of jurisdiction and by extension that of our refusal to exercise jurisdiction here see supra note partner-level determinations id pincite petitioners may raise partner-level defenses if any only in a postpayment refund_suit see sec c c sec_301_6221-1 proced admin regs the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
